 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   ANGELO BOWMAN,                                   No. 2:19-cv-00363-TLN-CKD
12                     Plaintiff,
13          v.                                        ORDER
14   RODNEY HACKNEY et al.,
15                     Defendants.
16

17          Plaintiff Angelo Bowman (“Plaintiff”), proceeding pro se, filed the above-entitled action.

18   The matter was referred to a United States Magistrate Judge pursuant to Local Rule 302(c).

19          On October 18, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. (ECF No. 14.) Plaintiff has

22   not filed objections to the Findings and Recommendations.

23          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

24   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

26   1983); see also 28 U.S.C. § 636(b)(1).

27          Having reviewed the file under the applicable legal standards, the Court finds the Findings

28   and Recommendations to be supported by the record and by the magistrate judge’s analysis.
                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The Findings and Recommendations, filed October 18, 2019 (ECF No. 14), are

 3   adopted in full;

 4          2. The action is DISMISSED pursuant to Federal Rule of Civil Procedure 41(b); and

 5          3. The Clerk of Court is directed to close this case.

 6          IT IS SO ORDERED.

 7   Dated: November 21, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
